NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 YIMING LIN,                                       No. 13-70608

              Petitioner,                          Agency No. A088-482-115

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Yiming Lin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Lin’s
request for oral argument.
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and grant in part the petition for review,

and we remand.

      Lin claims he suffered past persecution and has a well-founded fear of future

persecution on account of his religion. Substantial evidence supports the BIA’s

finding that, assuming Lin is credible, the harm he suffered in China did not rise to

the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir.

2006); see also Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995) (“Although a

reasonable factfinder could have found [these incidents constituted] past

persecution, we do not believe that a factfinder would be compelled to do so.”)

(emphasis in original).

      In addressing Lin’s claim of a well-founded fear of future persecution on

account of his Christianity, however, the BIA faulted Lin for not providing

corroborative evidence, even though the IJ did not give Lin notice that

corroboration was required, or give him an opportunity to obtain it or explain why

it was not reasonably obtainable. See Ren v. Holder, 648 F.3d 1079, 1093 (9th



                                          2                                   13-70608
Cir. 2011). Thus, we remand Lin’s asylum and withholding of removal claims to

the agency for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      We grant respondent’s unopposed motion to withdraw its prior motion to

hold this case in abeyance.

         PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                         3                                  13-70608